Citation Nr: 0619073	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the rating decision of October 1957, which reduced the 100 
percent rating assigned for residuals of poliomyelitis to 50 
percent, effective December 1957.

2.  Whether there was clear and unmistakable error (CUE) in 
the confirmed rating decision of November 1962, which 
continued the 50 percent rating for residuals of 
poliomyelitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In March 2005 the veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

At his March 2005 Board hearing, the veteran raised an issue 
concerning CUE in a May 1993 rating decision.  This issue is 
referred to the RO for appropriate action.


FINDING OF FACT

1.  It is clear and undebatable, such that reasonable minds 
can not differ, that the September 1957 VA examination, on 
which the October 1957 rating decision was based, did not 
show improvement over the previous September 1956 VA 
examination, on which the November 1956 rating decision, 
granting a 100 percent rating was based.  

2.  It is clear and undebatable, such that reasonable minds 
can not differ, that there was no competent evidence of 
improvement at the time of the October 1957 rating decision, 
which reduced the rating for the service-connected polio from 
100 percent to 50 percent, effective December 17, 1957.  

3.  The RO's failure in its rating decision of October 1957, 
to determine whether material improvement in the veteran's 
residuals of poliomyelitis had occurred under the ordinary 
conditions of life, when the record then showed that he was 
not employed or actively searching for employment, 
constituted CUE.

4.  The rating decision of November 1962, which continued the 
50 percent rating for residuals of poliomyelitis, continued 
the CUE of the October 1957 rating decision.  


CONCLUSIONS OF LAW

1.  The RO's rating decision of October 1957, reducing the 
schedular evaluation assigned for residuals of poliomyelitis 
from 100 percent to 50 percent, effective December 17, 1957, 
is not final and must be reversed in the presence of CUE 
therein.  38 C.F.R. § 3.170 (1957); 38 C.F.R. § 3.105 (2005).

2.  The rating decision of November 1962, which continued the 
50 percent rating for residuals of poliomyelitis, is reversed 
due to the CUE therein.  38 C.F.R. § 3.170 (1957); 38 C.F.R. 
§ 3.105 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran asserts, among other things, that the RO in its 
October 1957 rating decision (determining that the veteran's 
polio residuals had improved and deciding that a reduction in 
the rating from 100 percent to 50 percent was appropriate) 
failed to determine whether the veteran's material 
improvement had occurred under the ordinary conditions of 
life.

Based on a review of the relevant evidence in this matter, 
the record indicates that the action in October 1957 to 
reduce the total schedular evaluation for the veteran's 
residuals of poliomyelitis was clearly and unmistakably 
erroneous.

The law grants a period of one year from the date of notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

A rating decision dated in August 1955 awarded the veteran 
service connection for residuals of poliomyelitis, paralysis, 
particularly involving the lower extremities, and awarded 
100 percent disability rating, effective July 1, 1955.  A 
rating decision dated in October 1957 determined that the 
veteran's polio residuals had improved and decided that a 
reduction in the rating from 100 percent to 50 percent from 
December 17, 1957, was in order.  

The October 1957 rating decision to reduce the veteran's 
rating for polio residuals was based on the results of a 
September 1957 examination.  The Board has reviewed that 
examination and compared it to the September 1956 VA 
examination, on which the granted of a 100 percent disability 
rating was based.  

The September 1957 examination shows the veteran walked with 
a right foot drop brace and two Canadian crutches.  The 
September 1957 examination report shows the veteran walked 
with a right foot drop brace and two Canadian crutches.  No 
change there.  

The September 1957 examination states that the veteran was 
able to do without the crutches, moderately well.  The 
September 1956 report indicates that the veteran walked with 
a moderate right limp with his bare feet and had a steady 
gait.  While these reports are not word-for word the same, 
they both describe a moderate level of ambulation.  

The September 1957 report states that without his right foot 
drop brace, the veteran limped and dropped his right foot to 
a moderate degree.  The September 1956 report also described 
a moderate limp without the prosthesis.  As to the extent of 
foot drop, the September 1956 report a 25 percent decrease in 
the strength of dorsiflexion and a 50 percent decrease in 
strength of plantar flexion.  The moderate degree of foot 
drop noted in 1957 cannot reasonably be said to be an 
improvement over the 1956 measurements.  

In 1957, the veteran was able to move the toes on the right 
very well.  In 1956, flexion and extension of the toes was 
carried out within normal limits.  Again, different wording, 
but no essential change.  

Also in 1957, it was written that the veteran could dorsiflex 
his foot quite well with slight impairment.  Extension was 
well performed.  In 1956, dorsiflexion of the right foot was 
limited to 75 degrees on both active and passive motion and 
plantar flexion was slightly reduced.  Here, again, motion is 
reported differently, with no actual evidence of change.  

In 1957, the right lower extremity had moderate atrophy and 
the calf measured 13 inches as compared to 15 inches on the 
left.  This appears to be some right lower extremity wastage 
and left lower extremity compensation when compared to the 
measurements of 14 inches for the right calf and 12 inches 
for the left calf in 1956.  That is, the right calf appears 
to have lost a significant amount of muscle mass and gotten 
worse, rather than improved.  

Both examinations concluded by diagnosing polio with partial 
paralysis of the lower extremities.  

In conclusion, the Board finds that while the 1957 VA 
examination was much less detailed than its 1956 predecessor, 
there is nothing in the 1957 examination which could 
reasonably be construed as evidence of improvement.  The 
October 1957 rating decision cited the September 1957 VA 
examination findings as evidence of improvement; however, it 
did not compare any of those findings to the September 1956 
examination on which the 100 percent rating was based.  That 
is, the October 1957 rating decision asserted that there was 
improvement, without actually identifying any improvement and 
the Board cannot find any evidence of improvement in the 
underlying examination report.  Consequently, the Board 
concludes that there was clear and unmistakable error in the 
October 1957 rating decision when it concluded that the 
September 1957 VA examination showed improvement.  

The veteran's main contention centers on the issue of whether 
the material improvement that the RO said occurred had come 
about under the ordinary conditions of life.  

The veteran underwent a VA examination in September 1956.  It 
was noted that the veteran had received a BA degree prior to 
military service in February 1953.  He returned to college, 
majoring in psychology in September 1955, but left school in 
February 1956 because he was dissatisfied with the program.  
He worked for a mail order concern as an assistant buyer from 
April 1956 until he quit in July 1956.  His duties were all 
performed at a desk.  He indicated that he quit his job in 
order to marry in August 1956 with the intention of taking a 
honeymoon and then returning to school.  It was noted that 
the veteran had enrolled and was scheduled to begin law 
school in September 1956.  The veteran indicated that at the 
time of his September 20, 1957, examination (in Box 14(a)) he 
was a student attending USC College in Los Angeles, 
California, under Pub. L. No. 894.

The veteran has indicated (at his March 2005 Board hearing) 
that he had the ability to control his schedule and he 
requested that none of his classes ever be consecutive.  He 
indicated that the school always accommodated his request in 
this regard.  The veteran indicated that during the breaks 
between classes he found it necessary to go to the student 
lounge to rest in one of their chairs and he would normally 
do his studying during those rest breaks.  The veteran 
indicated that he always used his Canadian crutches at that 
time while he was at school and at all other times that they 
were absolutely necessary for him to be able to go up and 
down the stairs.

According to the provisions of 38 C.F.R. § 3.170(a) in effect 
in October 1957, total disability ratings made pursuant to 
the criteria established under prior or existing legislation, 
when warranted by the severity of the condition and not 
granted purely because of hospitalization, home treatment, or 
individual unemployability; will not be reduced without 
physical examination showing material improvement in physical 
condition.  Examination reports showing material improvement 
must be evaluated in conjunction with all the facts of 
record, and consideration must be given particularly to 
whether the veteran attained improvement under the ordinary 
conditions of life, i.e., while actually at work, or whether 
the symptoms have been brought under control by prolonged 
rest, or, generally, by following a regimen which precludes 
work and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).

Evidence then of record indicated that the veteran was a 
college student at the time of the October 1957 rating 
decision and had been so since September 1956.  As such, it 
appears that the veteran was not employed during the time 
frame in which material improvement was said to have occurred 
(nor is it shown that he was actively seeking employment 
during that time frame).  While it can certainly be argued 
that the veteran was taking steps to obtain gainful 
employment by pursuing advanced education, the fact remains 
that the veteran was a student during the time period in 
question, and the applicable portion of regulation 38 C.F.R. 
§ 3.170(a) ("if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment") required VA to wait until the veteran 
had obtained gainful employment and then undertake another 
medical examination of the veteran after 3 to 6 months of 
gainful work activity prior to reducing his total rating.

Failure to follow the applicable regulation in this case (38 
C.F.R. § 3.170) is thus viewed as CUE, inasmuch as the 
reduction in the October 16, 1957 rating decision would not 
have been possible at that time or until such time as 
material improvement was demonstrated under the ordinary 
conditions of life.

Based on the foregoing, the Board will not address the issue 
of whether there was CUE in the confirmed rating decision of 
November 19, 1962, which continued the 50 percent rating for 
residuals of poliomyelitis, pending the effectuation of this 
decision by the RO.


ORDER

Because of CUE in the rating decisions of October 1957 and 
November 1962, the total schedular evaluation for the 
veteran's service-connected residuals of poliomyelitis, is 
reinstated, effective the date of reduction, December 17, 
1957.  This award is subject to the laws and regulations 
governing the payment of monetary awards.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


